Citation Nr: 0638155	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code, for the appellant's pursuit of an apprenticeship 
program for the period from October 11, 1999 to November 16, 
2002.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1968.  He has been adjudicated permanently and totally 
disabled due to service-connected disability since June 1996, 
and the appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the St. Louis 
Education Center.  The appeal was remanded in February 2006.


FINDINGS OF FACT

1.  The appellant was in receipt of Chapter 35 Dependents' 
Educational Assistance from 1996 to 1998 for a program of 
education with the goal of an Associates Degree in heating 
and air conditioning.   

2.  On November 17, 2003, an application from the appellant 
for Chapter 35 Dependents' Educational Assistance for an 
apprenticeship program commencing in October 1999 was 
received.  


CONCLUSION OF LAW

Chapter 35 Dependents' Educational Assistance benefits may 
not be paid for an apprenticeship program pursued by the 
appellant for the period prior to November 17, 2002.  38 
U.S.C.A. §§ 3501, 3513 (West 2002); 38 C.F.R. §§ 21.1029, 
21.3130(e), 21.4131(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The appellant's eligibility for Chapter 35 benefits derives 
from his status as a child of a veteran who has a permanent 
and total disability rating, see 38 U.S.C.A. § 
3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In a 
rating decision dated June 1996, the RO continued the 
veteran's 100 percent disability rating and established the 
appellant's basic eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code.  The 
veteran was provided notice of this determination in June 
1996.  

An application for Dependents' Educational Assistance (DEA), 
signed by the appellant and dated November 14, 2003, was 
received by VA on November 17, 2003.  He requested DEA 
benefits for an apprenticeship program for the period from 
October 1999 to October 2004.  In December 2003, he was 
informed that he had 36 months and 30 days of remaining 
entitlement to DEA, and that he could only use his benefits 
before July 18, 2004.  Additional information was requested 
as well.  In January 2004, the appellant submitted 
documentation verifying his apprenticeship details from 
October 1999 to July 2003.  In March 2004, he was informed 
that VA could not pay for any training which occurred more 
than one year prior to the date the claim was received, and, 
thus, he could only be paid for training which took place 
beginning November 17, 2002.  

The appellant appealed this determination, contending that he 
had been unaware that he was entitled to DEA during this time 
period until informed by a Veterans Service Officer shortly 
before he filed his claim.  He claims that due to his 
service-connected disability, his father, the veteran, did 
not remember to tell the appellant about his entitlement to 
DEA benefits.  The appellant states that although he received 
DEA benefits from 1997 to 1998, his parents did most of the 
paperwork, and he was unaware of the eligibility time period.  
He states that he did not receive the VA pamphlet summarizing 
educational benefits at that time. Generally, in VA matters, 
as with other areas of the law, the United States Supreme 
Court has held that persons dealing with the government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  See Jaquay v. West, 11 
Vet. App. 67, 73-4 (1998).

The commencing date of an award of Chapter 35 DEA for a 
specific program of education is the later of the date one 
year prior to the date of receipt of the application or date 
certified in the enrollment certification.  38 C.F.R. §§ 
21.3130(e), 21.4131(d).  (The only exception, involving 
claims filed prior to the rating decision establishing 
eligibility to DEA, does not apply here.)  Lack of knowledge 
on the appellant's part of his entitlement to the benefit 
does not exempt him from this requirement.  Indeed, "VA's 
failure to give a claimant or potential claimant any form or 
information concerning the right to file a claim or to 
furnish notice of the time limit for the filing of a claim 
will not extend the time periods allowed for these actions."  
38 C.F.R. § 21.1029(a) (2006).  
  
That regulation is in accord with a number of precedential 
Court decisions, which have held that payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, notwithstanding incomplete or even erroneous 
information provided by Government employees, and regardless 
of extenuating circumstances or claims of fairness.  See, 
e.g., Office of Personnel Management v. Richmond, 496 U.S. 
414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  In other words, federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, including time limits, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

The Board notes that in a similar case where a claimant 
pursued educational endeavors without claiming assistance 
from VA, the Court held that VA was precluded from 
reimbursing the appellant for his educational expenses 
incurred without first putting VA on notice that such 
expectation existed, i.e., by filing an application.  
Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education was impeded or 
interrupted by his father's disability.  There is also no 
evidence here that the appellant had an expectation VA would 
pay for his apprenticeship program.    

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  However, equitable 
relief is granted rarely, and does require the appellant to 
have been "misled by the conduct of his adversary into 
allowing the filing deadline to pass."  Bailey, 160 F.3d at 
1365; see also (William) Smith v. West, 13 Vet. App. 525 
(2000).  

In this case, there was no misleading conduct on VA's part.  
In a June 1996 letter, the veteran was informed of the 
appellant's potential entitlement to DEA benefits, with a 
copy of a VA pamphlet explaining the DEA program, as well as 
an application form.  

In July 1996, the appellant himself filed a claim for DEA.  
His program of education was high school, which he expected 
to complete in June 1997.  Subsequently, he submitted an 
enrollment certification for a program of education for an 
Associates Degree in heating and air conditioning.  In a 
letter dated in August 1996, addressed to the appellant, he 
was specifically informed that he had a maximum entitlement 
of 45 months, and that he had until July 18, 2004 to use his 
entitlement.  In March 1998, the appellant returned a signed 
form, certifying his enrollment to May 1998, and he continued 
to receive DEA to May 1998.  

The fact of the appellant's prior enrollment in a program of 
education for which he received DEA indicates an awareness as 
to his eligibility for such benefits, and he was specifically 
informed of both the time period of entitlement, and the 
ending date.  While he may not have understood the scope of 
the benefits, he was clearly notified that he had until July 
2004 to use his DEA.  Approximately a year and a half after 
terminating his prior program, he began his apprenticeship 
program, and his failure to enquire into the potential for VA 
DEA benefits for this program, while certainly unfortunate, 
cannot be laid at the feet of either his father or VA.  

The veteran's claim for DEA for an apprenticeship program 
commencing in October 1999 was received November 17, 2003, 
and, accordingly, he is not entitled to benefits for any 
period of this program which transpired prior to November 17, 
2002.  There is no indication or allegation that a claim was 
filed at any earlier date.  Since the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  
	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code, for the appellant's pursuit of an apprenticeship 
program for the period from October 11, 1999 to November 16, 
2002, is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


